Bullard, Heather

 

 

 

From: Abend, Monica

Sent: Wednesday, May 8, 2019 12:17 PM

To: Hudson, Crystal; Oyiborhoro, Oghene
Subject: FW: Update from Medgar Evers College

From: Alexis McLean <aMcLean@mec.cuny.edu>

Sent: Tuesday, May 07, 2019 6:22 PM

To: Abend, Monica <MAbend@council.nyc.gov>

Ce: Johnathon P. Hardaway <JHardaway@mec.cuny.edu>; Hudson, Crystal <CHudson@council.nyc.gov>; Oyiborhoro,
Oghene <OOyiborhoro@council.nyc.gov

Subject: RE: Update from Medgar Evers College

Dear Monica:

EE | Wanted to provide you with an update. The student's attorney has requested an

adjournment. A new hearing date has not been scheduled yet,

Sincerely,
Alexis

Dr. Alexis J. McLean

Interim Dean of Student Affairs

Medgar Evers College of the City University of New York
1637 Bedford Avenue, Rm. 306

Brooklyn, NY 11225

P: 718.270.6046

E: AMcLean@mec.cuny.edu

From: Abend, Monica [mailto: MAbend@council.nyc.gov]
Sent: Sunday, May 5, 2019 2:46 PM

To: Alexis McLean <aMcLean@mec.cuny.edu>
Cc: Johnathon P. Hardaway <JHardaway@mec.cuny.edu>; Hudson, Crystal <CHudson@council.nyc.gov>; Oyiborhoro,

Oghene <OOyiborhoro@council.nyc.gov
Subject: Re: Update from Medgar Evers College

Dear Alexis,

 
Very best,
Monica

Monica Abend
Chief of Staff to Majority Leader and Council Member Laurie A. Cumbo

On May 3, 2019, at 2:23 PM, Alexis McLean <aMcLean@mec.cuny.edu> wrote:

Helle Monica,

 

I am sending you this email to update Council Member Cumbo on the progress the College has made
in redressing what occurred during the NYC Community Board 9 meeting on April 30, 2019.

The Disciplinary Process

The Co!lege has scheduled a disciplinary hearing for Friday, May 10, 2019 at 9:30 AM in Room 307 at
1637 Bedford Avenue in Brooklyn. The student has the ability to request that the hearing be open to
the public. The Chair of the disciplinary committee may decide to keep the hearing closed tg the
public.

The College will provide documentary and witness testimony and witness affidavits evidencing Ms.
Fletcher's April 30th behavior.

   
   
 

Here is a link to Article XV of the City University of New York’s By-Laws on the student code of
conduct: https://policy.cuny.edu/bylaws/article-xv/. Ms. Fletcher could receive the following

sanctions:

A. Admonition. An oral statement to the offender that he has violated university rules.

B. Warning. Notice to the offender, orally or in writing, that continuation or repetition of the
wrongful conduct, within a period of time stated in the warning, may cause far more severe
disciplinary action.

Cc. Censure. Written reprimand for violation of specified regulation, including the possibility of
more severe disciplinary sanction in the event of conviction for the violation of any University
regulation within a period stated in the letter of reprimand.

D. Disciplinary Probation. Exclusion from participation in privileges or extracurricular
University activities as set forth in the notice of disciplinary probation for a specified period
of time.

£. Restitution. Reimbursement for damage to or misappropriation of property.
Reimbursement may take the form of appropriate service to repair or otherwise compensate
for damages.

F. Suspension. Exclusion from classes and other privileges or activities as set forth in the notice
of suspension for a definite period of time.

G. Expulsion. Termination of student status for an indefinite period. The conditions of
readmission, if any is permitted, shall be stated in the order of expulsion.

Disruptive Members in NYC Community Board 9 Meetings
2
   

Thank you,

Dr. Alexis J. McLean

interim Dean of Student Affairs

Medgar Evers College-CUNY

1637 Bedford Avenue, Room S-306 '
P: 718.270.6046

E: armclean@mec.cuny.edu

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entily to which it is addressed and may contain CONFIDENTIAL or
PRIVILEGED material. Any unauthorized review, use, disclosure or distribution is prohibited. If you are noi the intended recipient, please contact the sender by
reply e-mail and destroy all copies of the original message. If you are the intended recipient but do not wish to receive communications through this medium,
please so advise the sender immediately
